PER CURIAM.
Two corporate entities, both of which purport to promote beauty pageants, possess service marks that are remarkably similar. Appellant, Chamber of Tourism of the Americas, Inc. [Chamber of Tourism], registered the service marks “Miss Latin America” and “Señorita America Latina” with the office of the Secretary of State of Florida in June, 1980. In August, 1983, Miss America Latina, Inc., registered the service mark “Miss America Latina.” The Chamber of Tourism filed an action seeking injunctive relief based on the similarities in the service marks. Miss America Latina, Inc., filed a motion for summary judgment which the trial court granted.
The evidence relied upon to support the order does not resolve the two principal issues in this case — one, whether Chamber of Tourism is actually using its service marks and, two, whether the similarity of the service marks creates public confusion, see Stagg Shop of Miami, Inc. v. Moss, 120 So.2d 39 (Fla. 2d DCA 1960)—therefore, summary judgment is precluded, see Holl v. Talcott, 191 So.2d 40 (Fla.1966), and we reverse and remand for further proceedings.
Reversed and remanded.